Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION


1.	Applicant’s election of claims  1-6,8-9 encompassing Species VII that reads on Fig 11   for continuing prosecution without traverse in the communication with the Office on  06/23/2022  is acknowledged.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

3.	(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
           (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
            (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.  	Claim 1, 3-5, 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Okamoto et al. (US 2005/0189595) thereafter Okamoto 595 (of record , document A1 in the US patent section in Applicant IDS filed on 12/04/2020).
With regard to claim 1, Okamoto 595( the abstract, Fig 1A,Fig 1B, Fig 5 , Fig 8)
discloses a semiconductor device, comprising:
a first metal-oxide-semiconductor (MOS) transistor;
a second MOS transistor paired with the first MOS transistor; ( shown in  Fig 5, Fig 8) and
insulation separation walls which insulate and separate elements from each other,
wherein ( Fig 1B insulation wall 14, para [0026])
relative characteristics of the first MOS transistor and the second MOS transistor are in a predetermined range,
the first MOS transistor and the second MOS transistor are relatively arranged in a gate width direction or a gate length direction, and
distances between gate oxide films of the first MOS transistor and the second MOS transistor and the insulation separation walls facing the gate oxide films are the same as each other in a direction perpendicular to the gate width direction or the gate length direction.
( all of the above limitations are shown in Fig 1A, Fig 1B, Fig 5  and Fig 8)
With regard to claims 3, 4,5,  Okamoto 595( the abstract, Fig 1A,Fig 1B, Fig 5 , Fig 8)
discloses a semiconductor device, wherein the second MOS transistor is composed of a transistor group in which a plurality of MOS transistors are connected to each other in parallel.( Shown in Fig 3) .
Or, wherein each of the first MOS transistor and the second MOS transistor is composed of a transistor group in which a plurality of MOS transistors are connected to each other in
Or, wherein the insulation separation wall includes:
a first insulation separation wall surrounding the first MOS transistor; and a second insulation separation wall surrounding the second MOS transistor, and
a distance between the gate oxide film of the first MOS transistor and the first insulation separation wall facing the gate oxide film of the first MOS transistor and a distance between the gate oxide film of the second MOS transistor and the second insulation separation wall facing the gate oxide film of the second MOS transistor are the same as each other

                                           Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6. 	 Claims 2, 6, are rejected under 35 U.S.C. 103 as being unpatentable over- Okamoto et al. (US 2005/0189595) thereafter Okamoto 595.
	With regard to claim 2 ,6,  claim 2 ,6, are obvious over Okamoto 595 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

7.	Claim 8-9 are  rejected under 35 U.S.C. 103 as being unpatentable over- Okamoto et al. (US 2005/0189595) thereafter Okamoto 595 in view of Oshima et al.(US 2018/0211898) thereafter Oshima 898 ( of record , document A4 in Applicant IDS filed on 12/04/2020)
With regard to claim 8, as set forth in the rejection of claim 1, Okamoto 595 discloses all the invention except for  the specific wherein  the isolation wall are arranged on a silicon on insulator (SOI) substrate.
Oshima 898, however, a semiconductor device wherein the isolation wall are arranged on a silicon on insulator (SOI) substrate.( FIG 4A, isolation walls ,401 through 404 para [0035].[0036], silicon on insulator (SOI) substrate , para [0047])
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by 898 Oshima   into the Okamoto 595  device and come up with the invention of claim 8.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the thermal performance of the  Okamoto 595  as taught by  Oshima 898  (para [0006],[0008])
With regard to claim 9, the combined Okamoto 595 + Oshima 898  device discloses a semiconductor device wherein the semiconductor device is an in-vehicle semiconductor device mounted in an in-vehicle control device.( Oshima 898  , the abstract, para [0001])
		Furthermore, APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function.
8.	When responding to the office action, Applicants are advised to provide the examiner
with the line numbers and the page numbers in the application and/or references cited to assist
the examiner to locate the appropriate paragraphs.
9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will
cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

10.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday -Friday 9.30 AM to 6.30 US Eastern Time .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you
have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897